Citation Nr: 1524444	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  09-50 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for allergic rhinitis. 

5.  Entitlement to service connection for a right hand disorder.


REPRESENTATION

Veteran represented by:	The American Legion





ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served in the United States Air Force on active duty from April 1981 to July 1988; from January 17, 1991 to April 4, 1991; and from and September 2001 to September 2003.  He had service in Saudi Arabia and Kuwait.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of a higher initial rating for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss was caused by noise exposure during active service.

2.  The Veteran has not had a right ear hearing loss disability during the pendency of this claim.

3.  The Veteran's residuals of a right fifth metacarpal fracture are related to an in-service fall.

4.  The Veteran's allergic rhinitis had it onset during active service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.385 (2014).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.385 (2014).

3.  The criteria for service connection for residuals of a right fifth metacarpal fracture have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for service connection for allergic rhinitis have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA also redefined the obligations of VA with respect to the duty to assist the Veteran with the claim.  Id.  Here, the VA fulfilled its duties to the Veteran under the VCAA.

A June 2008 pre-decisional letter contained legally sufficient notice to the Veteran of the information and evidence necessary to substantiate his service connection claim for right ear hearing loss and of his and VA's responsibilities in obtaining information and evidence to support his claim, and general notice of disability ratings and effect dates of awards.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Concerning the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service treatment (STRs) and personnel records (SPRs), private treatment records, and a report of VA examination.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

The Veteran was afforded a VA examination in September 2008.  The examination and opinion were thorough in nature and adequate for the purposes of deciding his service connection for right ear hearing loss.  The report reflects that the examiner reviewed his past medical history, recorded the Veteran's current complaints, conducted an appropriate physical examination, and rendered an appropriate diagnosis and opinion consistent with the evidence of record, supported by rationale.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of his claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010). 

Because the Veteran's claims for service connection for left ear hearing loss, a right hand condition, and allergic rhinitis are being granted, the issue of whether there was any error related to VA's duties under the VCAA with respect to these claims are moot.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

II. Service Connection-In General

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a medical nexus or causal relationship, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (2013) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").

The Board has reviewed the evidence in the file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of the evidence, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


      A.  Bilateral Hearing Loss

The Veteran's claim of service connection for bilateral hearing loss is based on his contention that his disability resulted from exposure to acoustic trauma during active service.  Specifically, he asserts that he suffered from acoustic trauma as an aircraft fuels system craftsman.  The Veteran also contends he had military and civilian employment simultaneously from 1988 to 1985 and that he entered military active duty from 1981 to 1988 when the acoustic trauma occurred.  (February 2008 NOD).

Impaired hearing is considered a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385, however, establish when hearing loss is severe enough to be considered an actual ratable disability eligible for service connection.  Id. at 159.  But as the Court also explained in Hensley, a Veteran need not have had sufficient hearing loss during his service, or even during the presumptive period, according to this VA regulation, to qualify for service connection, only instead must currently or at some point since the filing of the claim, assuming it also is shown that his hearing loss is attributable to his service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

STRs reflect that the Veteran wore hearing protection in the form of ear plugs and/or ear muffs.  (See Audiological Examination and June 1971 Occupational Health Examination).  In-service audiological examinations, discussed in more detail below, reflect that there were no significant threshold shifts.

A September 1981 Report of Medical Examination reflects puretone thresholds for the left ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of 00 dB, 00 dB, 00 dB, 00 dB, and 10 dB, respectively.  Puretone thresholds for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz of 00 dB, 00 dB, 00 dB, 00 dB, and
 05 dB, respectively.

A September 1984 Report of Medical Examination reflects puretone thresholds for the left ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of 00 dB, 00 dB, 00 dB, 00 dB, and 25 dB, respectively.  Puretone thresholds for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz of 00 dB, 00 dB, 00 dB, 00 dB, and 
15 dB, respectively.

A September 1985 Report of Medical Examination reflects puretone thresholds for the left ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of 00 dB, 00 dB, 00 dB, 00 dB, and 25 dB, respectively.  Puretone thresholds for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz of 00 dB, 00 dB, 00 dB, 00 dB, and
 00 dB, respectively.  (See also February 1985 Hearing Conversation Data).

A March 1987 Report of Medical Examination reflects puretone thresholds for the left ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of 00 dB, 00 dB, 00 dB, 10 dB, and 10 dB, respectively.  Puretone thresholds for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz of 00 dB, 00 dB, 00 dB, 00 dB, and 00 dB, respectively.

A July 1989 Report of Medical Examination reflects puretone thresholds for the left ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of 05 dB, 05 dB, 00 dB, 25 dB, and 40 dB, respectively.  Puretone thresholds for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz of 00 dB, 00 dB, 00 dB, 15 dB, and 20 dB, respectively.

A January 1992 Occupational Health Examination noted that the Veteran used ear plugs and muffs.  He was exposed to 91 dBA.

A January 1993 Report of Medical Examination reflects puretone thresholds for the left ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of 00 dB, 00 dB, 00 dB, 30 dB, and 35 dB, respectively.  Puretone thresholds for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz of 00 dB, 00 dB, 00 dB, 20 dB, and 20 dB, respectively.

A February 1997 Report of Medical Examination reflected normal hearing, nose, sinus, ears, and upper extremities.

A July 2000 Report of Medical Examination reflects puretone thresholds for the left ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of 00 dB, 00 dB, -5 dB, 35 dB, and 45 dB, respectively.  Puretone thresholds for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz of 05 dB, -5 dB, 00 dB, 25 dB, and 15 dB, respectively.

An August 2001 Report of Medical Examination reflects puretone thresholds for the left ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of 00 dB, -5 dB, -10 dB, 40 dB, and 45 dB, respectively.  Puretone thresholds for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz of -5 dB, -5 dB, -5 dB, 20 dB, and 25 dB, respectively.

A February 2001 Report of Medical Examination reflects puretone thresholds for the left ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of -5 dB, -5 dB, 10 dB, 35 dB, and 40 dB, respectively.  Puretone thresholds for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz of -5 dB, -5 dB, 00 dB, 20 dB, and 20dB, respectively.

In an April 2002 Hearing Conservation Examination, the Veteran reported that one ear was better than the other.  The Veteran's duties during service consisted of remove, repair, clean, and replace fuel system components on MC 130 aircraft, including internal and external fuel tanks/cells.  He reported that he did not know if he had hearing loss and that he wore ear protection (muffs and plugs).  Upon examination, the puretone thresholds for the left ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of 05 dB, -5 dB, -10 dB, 35 dB, and 25 dB, respectively.  Puretone thresholds for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz of 00 dB, -5 dB, -5 dB, 20 dB, and 15 dB, respectively.

After service, the Veteran underwent a VA examination in September 2008.  He reported military noise exposure as a fuel system craftsman to aircraft and flight line operation.  He wore hearing protection during service.  He also had a positive history of civilian occupational noise exposure working for the military in aircraft/flight line operations since 1988, but wore hearing protection.  The VA examiner noted that STRs showed normal hearing in his 1981 Air Force Reserve entrance examination and a 1984 audiological examination.  High frequency hearing loss was first documented in 1989 in the left ear and within normal limits in the right ear.  Audiological examinations from 1999 to 2002 showed no significant increase in hearing loss in the left ear when compared to the 1989 audiological test.  Puretone threshold values for the left ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of 5 dB, 5 dB, 0 dB, 45 dB, and 45 dB.  The puretone threshold average was 17 dB.  Puretone threshold values for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of 10 dB, 5dB, 5dB, 30 dB, and 30 dB.  The percentage right ear speech recognition score was 100 for the right ear and 98 for the left ear.  

With regard to the left ear, the VA examiner stated that the Veteran incurred acoustic trauma from military service and civilian employment simultaneously from 2000 high frequency hearing loss which was documented beginning with no significant increased noted through 2002.  He mentioned that noise induced sensorineural hearing loss was cumulative in nature and no one cause could be singled out; therefore, the examiner could not resolve the issue of whether the Veteran's current left ear hearing loss was related to military acoustic trauma without resort to mere speculation.  

In light of the fact that high frequency hearing loss for the left ear was first documented in 1989 and the September 2008 VA examiner's inability to conclude whether the Veteran's current left ear hearing loss was related to military acoustic trauma without resort to mere speculation in light of simultaneous occupational and military service noise exposure, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for left ear hearing loss.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

With respect to the right ear, the September 2008 puretone thresholds and speech recognition scores do not meet the criteria for a hearing loss disability under VA law.  See 38 C.F.R. § 3.385.  Thus, the evidence of record does not show that a right ear hearing loss disability manifested during the pendency of this claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board has considered the statements of the Veteran and notes that lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  Indeed, symptoms of hearing loss are a matter of experience and thus capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  The assertions of the Veteran that he has right ear hearing loss symptoms are competent and credible evidence.  However, whether the Veteran's right ear hearing loss constitutes a disability for VA compensation purposes can only be determined by audiological testing.  See 38 C.F.R. § 3.385.  Thus, the VA audiological test results carry more weight than the statements of the Veteran in terms of whether he has a current right ear hearing loss disability in accordance with VA standards.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  

In the absence of a current right ear hearing loss disability, service connection cannot be established. See Shedden, 381 F.3d at 1166-67 (holding, in relevant part, that service connection requires the existence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted). 

In sum, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current right ear hearing loss disability.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.385.  Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for right ear hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

      
      B.  Right Hand Disorder

The Veteran contends that his right hand condition is a result of an in-service fall.  For the following reasons, the Board finds that service connection for a right hand condition is established.



The Veteran's STRs for reflect a fractured right hand 5th metacarpal in September 1982.  After service, he underwent a VA examination in November 2012.  He asserted that he sustained a right hand injury when he fell in September of 1982.  The examiner noted that the Veteran suffered from a right fifth metacarpal fracture status post transcutaneous pinning procedure that resolved without objective residuals or functional limitations.  Although the examiner stated that the condition had resolved without residuals, he also stated that the current condition was the same as the right fifth metacarpal fracture that was incurred during service, which was as least likely as not incurred in or caused by service.  Therefore, resolving doubt in the Veteran's favor, the Board finds that service connection for residuals of a right fifth metacarpal fracture is granted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


      C.  Allergic Rhinitis

The Veteran's STRs show numerous physical and follow-up examinations for treatment of allergic rhinitis, to include in June 2002.  Post-service private records show that the Veteran was treated for allergic rhinitis in November 1991 (approximately 7 months following his separation from his period of active duty from January 17, to April 5, 1991); and then again following his separation from active duty in September 2003 on a continuous basis from November 1997 to November 2007.  While a VA examiner in September 2008 found that the Veteran had no active residuals of allergic rhinitis, the Board notes that he has a long history of treatment for this disability through November 2007, just 6 months prior to the filing of his claim for service connection in May 2008.  Given the continuity of findings of allergic rhinitis since active service, and the fact that the disability was demonstrated shortly before the filing of the Veteran's claim, the Board resolves 

doubt in the Veteran's favor and finds that service connection for allergic rhinitis is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.

Service connection for residuals of a right fifth metacarpal fracture is granted.

Service connection for allergic rhinitis is granted.


REMAND

A review of the Veteran's claims file reflects that he underwent a VA examination for GERD most recently in September 2008, approximately 7 years ago.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  

In sum, a remand is required to have an examiner supplement the record with reports regarding the current severity of the Veteran's GERD, given indications of a possible worsening of the disability.  Further, an effort should be made to obtain any treatment records not associated with the claims file.




Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical care providers that have treated him for GERD since May 2008.  Make arrangements to obtain all records that he adequately identifies.

2.  Thereafter, schedule the Veteran for appropriate VA examination to determine the current severity of his GERD.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

3.  Finally, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


